FILED
                              NOT FOR PUBLICATION                               MAR 02 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEROY WILLIS, Jr.,                                 No. 08-56879

               Plaintiff - Appellant,               D.C. No. 3:08-cv-00844-JAH-
                                                    JMA
   v.

 W. BILL KOLLENDER; et al.,                         MEMORANDUM *

               Defendants.



                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                                                            **
                             Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Leroy Willis, Jr., a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that sheriff’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
deputies used excessive force against him. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under 28 U.S.C. § 1915A.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

        The district court properly concluded that Willis’s action was time-barred.

See Cal. Civ. Proc. § 335.1 (providing a two-year statute of limitations for personal

injury claims); Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (“For actions

under 42 U.S.C. § 1983, courts apply the forum state’s statute of limitations for

personal injury actions.”). Contrary to Willis’s contentions, the statute of

limitations began to run when the wrongful act results in damages, not when the

full extent of those damages are understood. See Wallace v. Kato, 549 U.S. 384,

391 (2007).

        AFFIRMED.




tk/Research                                2                                   08-56879